Citation Nr: 0203918	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  01-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $7,176.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  The veteran died in June 1994; the appellant 
was his surviving spouse until her remarriage.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Atlanta, Georgia, regional office (RO). 

In a June 2001 decision, the Board determined that the 
overpayment at issue was not the result of fraud, 
misrepresentation or bad faith on the part of the appellant.  
The Board remanded the issue of entitlement to waiver of 
recovery of overpayment under the principle of equity and 
good conscience.


FINDINGS OF FACT

1.  An overpayment of death pension benefits occurred through 
the failure of the appellant to promptly and accurately 
report her earned income to VA.

2.  VA is not at fault for the creation of the overpayment of 
death pension benefits in the amount of $7,176.

3.  The debt was repaid in full by the appellant in January 
2001.

4.  Reliance on VA death pension benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

5.  Recovery of the overpayment did not defeat the purpose 
for which death pension benefits were awarded.

6.  Recovery of the overpayment of pension benefits did not 
deprive the appellant of the ability to provide for life's 
basic necessities.

7.  The failure to repay the debt would result in unfair gain 
to the appellant. 


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits in the 
amount of $7,176 is not against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The overpayment in this case was created as the result of the 
fact that the appellant failed to report wages earned in 
1996, and 1997, and was therefore overpaid death pension 
benefits.

The appellant was awarded death pension benefits, effective 
from July 1, 1994.  By letter dated in June 1995, she was 
notified that her death pension benefits had been amended, 
effective from December 1994, on the basis of receipt of 
Social Security benefits.  Death pension benefits were 
increased, effective from August 1, 1995, on the basis that 
she had no countable income from any source.  She was 
notified that the rate of VA pension was based on total 
family income and that she was required to immediately notify 
VA of any change in her income.  It was indicated that 
failure to report any changes in her income may create an 
overpayment which would have to be repaid.  Enclosed with 
that letter was VA Form 21-8767, which contained additional 
information concerning her rights to receive death pension 
benefits, including notice of her obligation to promptly 
notify VA of any income or net worth changes.

By letter dated in October 1998, the RO notified the 
appellant that her death pension benefits had been reduced on 
the basis of verification of receipt of income in 1995 that 
had not been previously reported.  

In December 1998, the appellant was notified that an 
overpayment in the amount of $3,696 had been created.  

By letter received in May 1999, the RO was notified by the 
appellant's husband that the appellant had remarried in April 
1999.  The appellant's husband apparently enclosed a check in 
payment of the overpayment.

By letter dated in July 1999, the RO notified the appellant 
that her death pension benefits were terminated, effective on 
April 1, 1999, because of her remarriage.

Thereafter, the RO determined that the appellant had failed 
to report earned income in 1996.  As a result of this 
previously unreported income, the appellant's death pension 
benefits were reduced, effective from February 1996 and 
terminated, effective from February 1, 1998.  An overpayment 
in the amount of $7,176 was created.

In a March 2000 letter, the appellant acknowledged that she 
failed to report wages and conceded that she owed the debt.  
She offered to pay $25 a month toward the debt.

In an August 2000 Decision on Waiver of Indebtedness, the 
Committee denied the appellant's request for waiver of 
recovery of the debt, finding that the appellant acted in bad 
faith in the creation of the debt. 

The record includes a copy of a letter to the appellant from 
the Department of the Treasury indicating that the 
overpayment of death pension benefits had been referred for 
collection.  It was indicated that $8,467.68 was due, which 
included the overpayment of $7,176 and administrative fees 
and applicable interest.  The record also includes a copy of 
a check in the amount of $8,467.68, made out by the 
appellant, in payment of the debt.

An undated letter from the appellant's husband indicates that 
he and the appellant were able to repay the debt.  He 
contended that she did not realize that she had to report her 
income and that, following the death of the veteran, she was 
in debt.  He requested, on behalf of the appellant, that the 
recovery of the overpayment be waived and that payment of the 
debt be refunded to the appellant.

As noted above, in June 2001, the Board determined that the 
overpayment at issue was not the result of fraud, 
misrepresentation or bad faith on the part of the appellant.  
The Board remanded the issue of entitlement to waiver of 
recovery of overpayment under the principle of equity and 
good conscience. 

The appellant submitted a financial status report in July 
2001.  She reported that she was in the process of getting a 
divorce.  She reported only her own income and expenses.  She 
reported that her only income was $873 per month in 
disability benefits.  She reported monthly expenses of 
$587.56 for rent, $400 for food and $250 for utilities and 
heat.  She also reported $9,486 in installment contracts or 
other debts and $240 monthly payments toward those debts.  
She reported that she was obtaining a divorce and did not 
anticipate receiving alimony.


II.  Analysis

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen, not here pertinent.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991). 

VA has a duty to notify the claimant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The appellant was notified by means of the discussions in the 
August 2000 decision of the Committee, the November 2001 
statement of the case, the June 2001 Board Decision and the 
August 2001 supplemental statement of the case of the 
information and evidence needed to substantiate her claim.  
The appellant was afforded the opportunity to provide a 
current financial status report, which was received in July 
2001.  VA has no outstanding duty to inform her that any 
additional information or evidence is needed.  The 
discussions in the RO and Board decisions, the SOC and the 
SSOC sent to the appellant informed her of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

The appellant has not referenced any unobtained evidence that 
might aid her claim for waiver of recovery of an overpayment 
of death pension benefits.  The duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim has 
been satisfied.

There is more than sufficient evidence of record to decide 
the appellant's claim properly.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

An appellant who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that she will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2001).

The provisions of 38 U.S.C.A. § 5302(c) (West 1991) prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2001) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

As noted above, the Board has determined that waiver of 
recovery of the debt was not precluded as a result of fraud, 
misrepresentation of bad faith.  As a result, the Board's 
decision on appeal will be limited to the determination of 
whether or not waiver of recovery of an overpayment of death 
pension benefits is warranted on the basis of equity and good 
conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2001).

"Equity and good conscience," will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1) Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2) Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (2001).

Based on a review of the claims file and having considered 
the contentions of the appellant, it is clear that the 
appellant was at fault in the creation of the debt because of 
her failure to report her income promptly.  Despite being 
informed of the reporting requirement with regard to income, 
the appellant failed to do so.  No fault can be attributed to 
the VA with respect to the creation of the debt.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that the appellant had relinquished a 
valuable right or incurred a legal obligation in reliance on 
her VA benefits.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case the appellant was not entitled to 
death pension benefit due to excessive income, and recovery 
of the debt would not defeat the intended purpose of the 
benefits.

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she was not entitled.  The VA made 
erroneous payments of VA death pension benefits based on 
incorrect information which the appellant failed to rectify, 
and she, in turn, benefited.

In addition, the Board must also consider whether recovery of 
the debt would have resulted in financial hardship to the 
appellant.  The record indicates that the appellant and her 
spouse repaid the overpayment in full in January 2001.  It 
was indicated that while difficult, they were able to make 
this payment to fully reimburse the VA.  There is no 
indication in the record that the appellant was deprived of 
the basic necessities of life in order to make that payment.  
In July 2001, she submitted a financial status report 
indicating that her monthly income was less than her monthly 
expenses.  She also indicated that part of her monthly 
expenses were payments debts to private creditors.  

There is no evidence of record showing that recovery of the 
overpayment in this case resulted in financial hardship to 
the appellant.  While repayment of the debt may have required 
some sacrifice on the part of the appellant, there is no 
evidence showing that repayment of the debt deprived the 
appellant or her family of the basic necessities of life.  As 
such, it cannot be found that financial hardship resulted 
from recovery of the debt.  

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the 
overpayment.  There was fault on the part of the appellant in 
the creation of the debt with no fault on the part of the VA 
with respect to the overpayment.  There is no evidence of 
undue hardship and no change in position to the appellant's 
detriment.  Further, there would be unjust enrichment.  It is 
recognized that the elements as discussed are not all 
inclusive; however, the appellant has not advanced any other 
facts which would be of any significance in applying the 
equity and good conscience standard.  Having considered all 
of the equities in this case, the Board concludes that waiver 
of recovery of the overpayment of death pension benefits in 
the amount of $7,176 is not warranted.



ORDER

Waiver of recovery of the overpayment of death pension 
benefits in the amount of $7,176 is denied. 




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

